t c summary opinion united_states tax_court kathleen murray petitioner v commissioner of internal revenue respondent docket no 6484-07s filed date jon harvey lieberg for petitioner monica d gingras for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 pursuant to sec_7463 the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule continued is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined the following deficiencies in and accuracy-related_penalties with respect to petitioner’s federal income taxes year deficiency sec_6662 penalty dollar_figure dollar_figure big_number big_number big_number after concessions the issues for decision are whether for each year in issue petitioner is entitled to various trade_or_business expense deductions if so whether for any of those years any such deductions are properly reportable on a schedule c profit or loss from business as petitioner claims or whether such deductions if otherwise allowable must be claimed as unreimbursed employee_business_expense deductions on a schedule a itemized_deductions whether for and petitioner is entitled to an itemized_deduction for state_and_local_income_taxes not claimed on her federal_income_tax return for either of those years whether for petitioner is entitled to a medical_expense_deduction not continued references are to the tax_court rules_of_practice and procedure claimed on her federal_income_tax return and whether petitioner is liable for a sec_6662 accuracy-related_penalty for any year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california starting at a time not disclosed in the record and ending at a time before the start of petitioner earned a living as a self-employed horse trainer in connection with this occupation she owned several vehicles and at least one horse trailer during the years in issue petitioner owned a variety of vehicles including a ford e-250 van ford a dodge truck purchased in late for dollar_figure dodge and two horse trailers one used when she was training horses and a sundowner stampede 3hgn trailer purchased in mid-2004 stampede horse trailer she also owned several horses during the years in issue however she no longer offered her services as a horse trainer petitioner made several permanent modifications to the cargo area of the ford including the installation of shelving and a generator leaving only the front bench for seating during petitioner met ernest helm mr helm a cable splicer employed by prime west communications inc prime west cable splicing is a process by which wires are physically added to an existing telephone line system in order to accommodate new customers or new lines of service petitioner’s association with mr helm provided her with the skills and technical training that resulted in her own employment opportunities with prime west as a cable splicer and during each year in issue she provided services to that company as a cable splicer employee as it turned out she and mr helm worked as a team although not necessarily at the same location on many jobs for prime west during the years in issue prime west provides cable splicing services according to the specifications and needs of various telephone_companies depending upon the location of the existing telephone line cable splicing takes place underground at ground level and above ground on utility poles which tools a cable splicer needs to bring to a jobsite depends upon the location of the existing telephone line the weather and the telephone company the telephone_companies do not necessarily use the same type of equipment and or materials in their respective telephone lines performing similar cable splicing services for different telephone_companies often requires the use of different tools depending upon the specific telephone line involved for any given cable splice procedure and pursuant to the terms of a contract entered into between them the telephone company provided prime west with blueprints that indicated where and how the required cable splicing was to be accomplished actual conditions at the jobsite often required changes to terms of the contract between prime west and the telephone company which changes had to be documented by the cable splicer and approved by the telephone company petitioner routinely took photographs to document conditions that required any such changes after the completion of a cable splice procedure and before the blueprints were returned to prime west the cable splicer updated the blueprints to show the changes made prime west did not provide petitioner with an office to update blueprints or perform other necessary paperwork but compensated her for the time she spent in doing so petitioner received her assignments and picked up necessary blueprints and supplies at prime west’s maintenance yard maintenance yard at the completion of each assignment petitioner was required to submit a timesheet showing the time expended and work completed in addition to date and time spent on any assignment the timesheets show the job number and the geographical area but not a specific location where the work took place when petitioner finished one job which could last anywhere from a few hours to more than a month she would return to the maintenance yard submit her timesheet for the assignment just completed and pick up her next assignment during the years in issue all of petitioner’s assignments were within the metropolitan area where she lived debris and trash left over from an assignment could be disposed of in a dumpster at the maintenance yard for convenience and at her own expense petitioner often used a dumpster located on property that she owned from time to time prime west and petitioner entered into written truck and tool lease agreements equipment lease each equipment lease provides that prime west would reimburse petitioner at a rate of dollar_figure per hour for a vehicle identified in the lease and her tools used in connection with her employment as a prime west cable splicer an equipment lease entered into in covers the use of petitioner’s ford an equipment lease entered into in covers her dodge nothing in the record suggests what the fair rental value of petitioner’s vehicles and tools was during any of the years in issue prime west did not require petitioner to substantiate the actual expenses_incurred for_the_use_of her vehicles or tools and she was not required to return to prime west payments made pursuant to the equipment lease that exceeded her costs petitioner used a variety of vehicles in connection with her employment as a cable splicer with prime west during the years in issue in addition to the trucks and horse trailers listed above petitioner also owned a ford truck ford which she used from time to time to tow the stampede trailer because some of her assignments required that she transport tools and supplies that would not fit in one of her trucks she loaded the stampede trailer with the overflow and towed the trailer to the jobsite behind the ford or the dodge petitioner equipped her ford and her dodge differently to accommodate the specific needs of different types of cable splicing jobs in this way she did not repeatedly have to load and unload her trucks depending upon the requirements of a specific assignment petitioner did not keep a diary or journal showing which vehicle she used or the distance traveled on any particular day for any particular assignment she did however retain numerous receipts for gasoline and diesel_fuel purchases she also retained numerous receipts for repairs and other maintenance for the various vehicles that she owned depending upon the circumstances sometimes petitioner left her residence and went first to the maintenance yard sometimes she went first to a specific jobsite sometimes she went back and forth between a jobsite and the maintenance yard and sometimes she traveled from one jobsite to another on the same day sometimes petitioner went to the maintenance yard at the end of the workday before she returned home and sometimes she did not petitioner purchased various tools supplies clothing and boots that she used or wore in connection with her employment as a cable splicer employee of prime west she also purchased a desk an office chair a lamp and pens that she kept at her house that she used to update blueprints prepare her timesheets etc for a portion of she stored some of her work tools and supplies in a garage on property that she owned she sold that property in however and from then on stored the items in a rented storage unit prime west compensated petitioner in two ways she was paid an hourly wage reported on a form_w-2 wage and tax statement for each year and she was paid amounts attributable to the equipment leases the amounts paid pursuant to an equipment lease were reported on a form 1099-misc miscellaneous income for each year for less than a month during petitioner also worked as a cable splicer for west coast communications inc west coast other than the amounts shown on the form_w-2 and the form 1099-misc west coast issued to petitioner for the record contains nothing that describes her employment with that company health reasons prevented petitioner from working for about one month during during that period repair maintenance bills for the dodge show that the vehicle was driven approximately big_number miles and receipts from various gas stations show that petitioner spent dollar_figure for diesel_fuel petitioner was covered by health insurance during but her plan did not include coverage for dental expenses during that year she incurred and paid expenses of at least dollar_figure to various dentists for various services petitioner’s federal_income_tax return for each year in issue was prepared by a certified_public_accountant c p a as relevant here each return shows the amounts reported on a form_w-2 as wages the forms w-2 issued to petitioner for and show state_income_tax withholdings of dollar_figure and dollar_figure respectively the taxable_income and income_tax_liability reported on petitioner’s return are computed after taking into account itemized_deductions claimed on a schedule a the taxable_income and income_tax liabilities reported on petitioner’s return and return are computed after taking into account the standard_deduction see sec_63 for each year the amount reported on a form 1099-misc is shown as gross_receipts on a schedule c the following deductions are claimed on the schedules c deduction car and truck expenses depreciation and sec_179 expense legal and professional services office expense rent or lease of vehicles machinery and equipment supplies utilities other expense sec_1 dollar_figure dollar_figure dollar_figure big_number -0- -0- -0- big_number big_number big_number big_number big_number big_number big_number -0- big_number 1these amounts include the cost of cell phone service a dumpster ice and equipment storage for the amount also includes other supplies not specifically identified in the notice respondent recharacterized the amounts shown as gross_receipts on the schedules c as wages disallowed all of the above-listed deductions and imposed a sec_6662 accuracy-related_penalty for each year in issue according to the notice the deductions were disallowed because petitioner failed to establish that the underlying expenses were ordinary and necessary trade_or_business_expenses and or because petitioner failed to substantiate the amount_paid or incurred for each expense other adjustments made in the notice are computational and need not be addressed discussion respondent now agrees that petitioner is entitled to business_expense deductions for some or at least portions of some of the expenses listed above according to respondent however the deductions now allowed must be treated as unreimbursed employee_business_expense deductions we focus our attention first on whether petitioner has properly substantiated the expenses that remain in dispute and to the extent that she has whether the expense is ordinary and necessary within the meaning of sec_162 we then consider how allowable trade_or_business expense deductions must be treated as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 2as noted petitioner did not elect to itemize deductions for and following the parties’ lead we ignore the requirement that unreimbursed employee business_expenses if otherwise deductible must be deducted as a miscellaneous itemized_deduction pursuant to an election made on the taxpayer’s return see sec_63 see also jahn v commissioner tcmemo_2008_141 aff’d 392_fedappx_949 3d cir of course itemized_deductions allowed in this proceeding would be in lieu of rather than in addition to the standard deductions claimed on petitioner’s and federal_income_tax returns 3petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs according to petitioner the deductions disallowed in the notice are allowable under sec_162 that section generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 17_tc_1456 the determination of whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses as a general_rule if a taxpayer provides sufficient evidence that the taxpayer has incurred an expense contemplated by sec_162 but the taxpayer is unable to adequately substantiate the amount of expense then the court may estimate the amount of such expense and allow the sec_162 deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 otherwise any allowance would amount to unguided largesse 245_f2d_559 5th cir against these fundamental principles of federal income_taxation we turn our attention to the deductions remaining in dispute i deductions disallowed in the notice a vehicle expenses including depreciation for each year in issue petitioner claimed a deduction for car and truck expenses based on actual expenses associated with the use of her ford ford and dodge routinely petitioner drove one or the other of her vehicles between her residence the maintenance yard and numerous jobsites although the record allows for a general determination of mileage driven for business purposes because petitioner did not keep a log or other contemporaneous documents we cannot tell where she was or drove to or drove from etc on any given day this presents a problem because petitioner is entitled to a deduction for the costs of her transportation_expenses for driving between the jobsites see 335_f2d_496 5th cir aff’g and remanding tcmemo_1962_233 32_tc_947 aff’d per curiam 283_f2d_865 5th cir but some of her driving expenses were incurred in commuting between her residence and her regular place of business that is the maintenance yard normally transportation_expenses incurred between one’s residence and one’s principal_place_of_business are nondeductible personal expenses see sec_262 413_us_838 326_us_465 furthermore deductions for vehicle expenses paid_or_incurred in connection with a taxpayer’s trade_or_business are subject_to the strict substantiation requirements of sec_274 sec_1_274-5t temporary income_tax regs fed reg date if otherwise deductible then expenses subject_to sec_274 must be substantiated either by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement showing a the amount of the expense b the time and place the expense was incurred c the business_purpose of the expense and d in the case of an entertainment or gift expense the business relationship to the taxpayer of each expense incurred for listed_property expenses such as automobiles in addition to the recordkeeping requirements in sec_274 the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date the listed_property requirements do not apply to the ford because that vehicle is a qualified_nonpersonal_use_vehicle see sec_1_274-5 income_tax regs nothing in the record however suggests that the ford or the dodge is exempt from the strict substantiation requirements of sec_274 and its corresponding regulation petitioner testified that the ford was used for business purposes and the dodge was used for business purposes petitioner’s failure to maintain a mileage log however constrains us to reject her testimony with respect to both vehicles one or more of her vehicles was obviously used for what would have to be considered commuting purposes although we cannot tell exactly which one on any given date or to what extent to allow for the commuter use of her vehicles for each year in issue petitioner is entitled to a deduction for vehicle expenses that includes only of the expenses attributable to the ford see cohan v commissioner f 2d pincite furthermore petitioner’s recollection of the extent to which the dodge was used for business purposes is obviously flawed the receipts for diesel_fuel purchased while petitioner was not working show that the vehicle was used for personal purposes far more than of the time under the circumstances petitioner’s failure to maintain a mileage log for_the_use_of her dodge operates to deny her any deduction for_the_use_of that vehicle see sec_274 we recognize that a taxpayer may satisfy the strict substantiation requirements of sec_274 through testimony and other evidence that expenses have been incurred see sec_1_274-5t temporary income_tax regs fed reg date but petitioner’s overestimate of the extent to which that vehicle was used for business purposes requires that we attribute no weight to her testimony with respect to the business use of that vehicle petitioner provided no estimate of the extent to which the ford or the stampede horse trailer was used for business purposes consequently she is entitled to no deduction for the expenses_incurred for using either b office expenses petitioner claimed office expense deductions of dollar_figure and dollar_figure for and respectively the office expense deductions include the cost of a computer printer and ink cartridges a dvd player a digital camera and a gps device all of which are listed_property under sec_280f subject_to the strict substantiation requirements of sec_274 petitioner provided receipts adequately substantiating the purchase_price of each of the aforementioned items petitioner explained how the digital camera was used in connection with her employment with prime west and the use of the gps device in connection with her employment is obvious however she failed to establish that the costs of the computer the printer and the ink cartridges and the dvd player were ordinary and necessary business_expenses see sec_162 only the costs of the digital camera and the gps device may be deducted c rent or lease of vehicles machinery and equipment petitioner claimed a dollar_figure deduction for the rent or lease of vehicles machinery and equipment for petitioner did not present any evidence regarding this expense accordingly petitioner is not entitled to a deduction for rent or lease of vehicles machinery and equipment for d supplies petitioner claimed a deduction for supplies expenses for each year in issue petitioner provided receipts adequately substantiating the supplies expenses for each year in issue however she failed to show how any of the expenses were related to her trade_or_business on the contrary many of the claimed expenses were for personal items such as food jewelry stamps and shipping see sec_262 accordingly petitioner is not entitled to a deduction for supplies for any year in issue e utilities petitioner claimed a deduction for utilities expenses for each year in issue petitioner testified that the utilities expenses relate to the cost of water electricity and telephone bills for the property she owned in on which she stored her business equipment petitioner did not explain why she deducted utilities expenses for or with respect to property that was sold at some point during petitioner adequately substantiated the utilities expense for and the expense appears to be ordinary and necessary accordingly petitioner is entitled to a deduction for utilities expenses for but is not entitled to a deduction for utilities expenses for or because she failed to demonstrate that she incurred such expenses f other expenses petitioner claimed a deduction for other expenses for each year in issue as relevant here other expenses includes the cost of a dumpster ice and equipment storage for the expense includes additionally the cost of other supplies that petitioner did not identify she provided monthly bills adequately substantiating the dumpster expense at trial she explained that prime west provided a dumpster at the maintenance yard for the waste generated at the jobsites according to petitioner the dumpster at the maintenance yard was often full and she found that it was more convenient to use the dumpster at her residence than to drive to the dumpster at the maintenance yard under the circumstances we find that the dumpster expenses were not ordinary and necessary within the meaning of sec_162 petitioner is not entitled to a deduction for this expense for any year in issue for each year in issue more than dollar_figure for the cost of ice is included in the deduction claimed for other expenses petitioner did not provide any receipts other substantiating documentation or testimony regarding this expense petitioner has failed to establish that the cost of ice was an ordinary and necessary business_expense relating to her employment with prime west accordingly petitioner is not entitled to a deduction for ice for any year in issue petitioner claimed deductions of dollar_figure dollar_figure and dollar_figure for equipment storage for and respectively the storage fees have been substantiated and were incurred in connection with tools petitioner used as a prime west employee accordingly petitioner is entitled to a deduction for equipment storage for each year in issue petitioner claimed a dollar_figure deduction for other supplies for petitioner did not present any evidence regarding her other supplies expenses accordingly we hold that petitioner is not entitled to deduct other supplies expenses for g tools petitioner claimed a deduction for tools expenses for she provided receipts photographs and testimony to substantiate the amount she expended on tools we find that the costs of the tools were ordinary and necessary business_expenses see sec_162 and that petitioner adequately substantiated those expenses accordingly petitioner is entitled to a deduction for tools for having found the extent to which petitioner is entitled to deductions for trade_or_business_expenses we turn our attention to the manner in which those deductions must be treated for federal_income_tax purposes according to petitioner the expenses are properly taken into account on a schedule c in the computation of her adjusted_gross_income according to respondent those deductions must be taken into account on a schedule a in the computation of her taxable_income for the following reasons we agree with respondent petitioner was not engaged in an equipment rental trade_or_business independent of her employment with prime west during any of the years in issue furthermore there is nothing in the record that remotely connects the rental fee agreed upon in the equipment leases to the fair rental value of the equipment subject_to those leases although there is no specific evidence in the record on the point we think it unlikely that the ford would command the same rental fee as the dodge in leases that cover the same period the form of the equipment leases notwithstanding in substance the equipment leases represent prime west’s program to reimburse its cable splicer employees for expenses_incurred in connection with their employment for federal tax purposes the substance of a transaction takes precedence over the form of the transaction see generally 324_us_331 293_us_465 the treatment of payments received and expenses_incurred by an employee subject_to the employer’s employee_business_expense reimbursement plan depends upon whether the plan is an accountable_plan or a nonaccountable_plan as relevant here sec_1_62-2 income_tax regs provides that expenses reimbursed pursuant to an accountable_plan are excluded from the employee’s gross_income are not reported as wages or other compensation on the employee’s form_w-2 and are exempt from the withholding and payment of employment_taxes payments made under an employee_business_expense reimbursement arrangement that does not satisfy one or more of the requirements of the accountable_plan are treated as paid under a nonaccountable_plan sec_1 c income_tax regs expenses reimbursed pursuant to a nonaccountable_plan are deductible by the employee as miscellaneous_itemized_deductions sec_1 c income_tax regs among other things in order to qualify as an accountable_plan under sec_62 an employee_business_expense reimbursement plan must require that the employee substantiate the expenses_incurred and return the amount received that exceeds expenses_incurred sec_1_62-2 income_tax regs the equipment leases fail to satisfy either requirement consequently neither the income petitioner received pursuant to those leases nor the deductible trade_or_business_expenses she incurred as an employee of prime west are properly reportable on a schedule c for any of the years in issue ii additional itemized_deductions a state_and_local_income_taxes petitioner now claims entitlement to deductions for the amounts shown on her and forms w-2 for state_and_local_income_taxes as relevant here sec_164 provides that state_and_local_income_taxes are allowed as a deduction for the taxable_year within which they are paid_or_accrued petitioner’s forms w-2 for and show that petitioner paid the amounts now claimed and she is entitled to deductions for those amounts b deduction for dental expenses petitioner now claims entitlement to a deduction for dental expenses paid in in general sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that are not_compensated_for_by_insurance_or_otherwise and to the extent that such expenses exceed of adjusted_gross_income for petitioner paid dental expenses of dollar_figure which were not covered by her 4see supra note 5see supra note health insurance plan accordingly she is entitled to an itemized_deduction in an amount appropriately computed pursuant to that section iii accuracy-related_penalties lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for any of the years in issue relying upon various grounds respondent argues that she is liable for all of those years see sec_6662 a - d petitioner’s federal_income_tax return for each year in issue was prepared by a c p a from her presentation at trial we are satisfied that she reasonably relied upon the c p a to do what she paid him to do under the circumstances we find that petitioner had reasonable_cause for the underpayment_of_tax required to be shown on her return for each year in issue and that she acted in good_faith with respect to those underpayments see sec_6664 116_tc_438 petitioner is not liable for the sec_6662 accuracy- related penalty for any of the years in issue to reflect the foregoing decision will be entered under rule
